European communication policy (debate)
The next item is the debate on the report by Mr Herrero-Tejedor, on behalf of the Committee on Culture and Education, on the White Paper on a European communication policy.
rapporteur. - (ES) Mr President, when Mrs Wallström presented the European Parliament with the White Paper on a European communication policy and I discovered that I was to have the honour of being rapporteur for the report on that White Paper, a journalist friend of mine, who works here in the European Parliament, told me that the best thing I could do was to produce a very short report containing just one paragraph saying 'Mrs Wallström, the only use this White Paper has is as wrapping paper, because, although it expresses good intentions, it is useless'.
I replied to my friend, 'I think you are being unfair. I believe that Mrs Wallström is making an effort to create a good information and communication policy and furthermore, call me naïve, but on several occasions she has shown me that that is her objective. The problem is that the circumstances are not currently right for organising such an information and communication strategy in the European Union.'
Why is that? Because there is currently no legal basis for organising that information and communication strategy and therefore for establishing actions and controlling them properly.
Let us therefore take a further step - and this is the approach I took when drawing up this report - and let us try to change the way things have been until now, because every time we meet to talk about the information and communication strategy, we make a load of general recommendations that come to nothing. Let us try to achieve what we do not yet have. Let us create that legal basis that will enable us to act much more effectively in the future.
On looking into it, I discovered that there was only one formula for creating that legal basis: the application of Article 308 of the Treaty.
When the circumstances in which that Article could be applied were explained to me, I was tempted to say, 'it is impossible, we are not going to be able to do it'. There need to be three circumstances in place that are very difficult to bring together: firstly, the Commission must ask for it; secondly, Parliament must agree; and thirdly - and the most difficult circumstance to bring about - the Council must approve it unanimously.
I spoke to Mrs Wallström and she told me that the Commission was in agreement. I spoke to all of the shadow rapporteurs, and they told me that Parliament could be in agreement. In the interinstitutional group we had the opportunity to hear the opinion of the Minister who, on that occasion, was representing the Council, and she told us that she was in a position, not to guarantee unanimity in the Council, since that is something she could not do, but at least to say that she believed there could be such unanimity.
All the elements are therefore in place at the moment, but that will be very unlikely to happen again at a later date. In politics, the most important thing is to take advantage of the circumstances in place at a particular time.
We currently have an opportunity that we will probably not have again in the future: a very good opportunity to improve things, to create a legal basis. That does not mean that it will cure all our ills, but it will clearly be a step forward. We have just two possibilities: either to accept it or to reject it. I propose that we accept it.
Mrs Prets, Christa, I would ask you please to help me, because I know from Mr Corbett's speech that your party is going to vote against the application of Article 308. Mr Corbett believes that there is another way to achieve that legal basis. There is not. Or if there is, tell me what it is. Let us negotiate. Let us talk about it. There has been no amendment from the Committee on Constitutional Affairs offering us an alternative. Gérard Onesta, shadow rapporteur for this report, whom I thank for speaking on behalf of the Group of the Greens/Euroopean Free Alliance, has understood that we have this opportunity and has agreed that we should take advantage of it.
You know, Christa, that there was only one vote in the Committee on Culture and Education against this report, which calls for the application of Article 308. Let us try to take advantage of it. This is not an ideological issue. I have praised Mrs Wallström, who is not from my party, because I believe that she is doing the right thing.
I would like to thank Mr Bono, because he has been shadow rapporteur for the Socialist Group in the European Parliament in the Committee on Culture and Education. I know that you would help me if you could. I also know, however, that group discipline sometimes imposes views that are not the right ones.
I would ask you to reflect between now and the vote, so that we can have this report adopted. I would earnestly beg you. This is not an ideological issue. It is a political issue. One of timing. It must be now or it will be extremely difficult in the future.
This is the best way to organise the policy we want. Otherwise, members of the Committee on Culture and Education present here today, we will meet every year and hear a list of good intentions, which, as well as costing a lot of money, will be communicated by us to the Commissioner at the last moment, and we will have no control. We shall have little idea of how the money will be spent or of what use it will be. We will be going round and round in circles.
Mr Bono, Mrs Prets, Mrs Badia I Cutchet, I can see you here, you are members of the Committee on Culture and Education: we discussed the report and approved it in that committee, with just one vote against. Mr Corbett's amendment did not succeed in the Committee on Constitutional Affairs. We have not been provided with any alternative.
Let us respond to the political opportunity we are being offered. I would earnestly beg you.
Vice-President of the Commission. Mr President, I wish to begin by thanking the rapporteur, Mr Herrero-Tejedor, for his hard work, the positive tone of this report and the support it gives to the Commission's ideas. However, I must say that I hope his friend is a better journalist than he is an expert on the EU institutions.
When the Commission adopted the White Paper back in February we said that we intended to open a new chapter as regards communication between the European Union and its citizens. As we put it, the new communication policy should move from monologue to dialogue. It should put ears on the European Union. It should move from institution-centred communication to a citizen-centred approach based on people's fundamental right to information and to be heard. It should move from Brussels-based communication to a decentralised approach and from an accessory tool to a real European policy on an equal footing with other EU policies. In other words, it should be a policy in its own right.
This leads me directly to the issue of the legal basis for the communication policy, which is, I agree, an issue here, and a very difficult and controversial one at that. It is a means of giving legitimacy to what we do and creating commitment, and it would set out the principles by which we worked on communication.
The Commission has proposed a citizens charter, or a code of conduct as we have called it, to which the institutional actors, including Member States, could subscribe on a voluntary basis.
The report suggests a somewhat different approach, inviting the Commission to work on a draft interinstitutional agreement. It also urges the Commission to explore the possibility of launching a genuine Community programme for information and communication on Europe on the basis of Article 308 of the EC Treaty.
The Commission is willing, as you recommend, to explore all possibilities for finding a sound basis for joint action, ranging from a citizens charter to a formal legal base. I am more than happy to embrace those ideas, again in order to give legitimacy to what we do.
I am glad to see that your report acknowledges the importance of civic education and citizens' involvement in the decision-making process. It calls on the Commission to ensure consultation with the public at an early stage of policy-shaping, and this view is also shared by a broad cross-section of civil society. We shall certainly take action in this regard.
We are all more than aware of the crucial role that the media - press, television, radio and the internet - play in contemporary democracy. We all know that a large part of the communication gap has to do with the fact that European affairs are quite marginal and often misrepresented in the media.
I would like to be clear on this issue, because you have asked the Commission to define with the greatest precision what role it would like to assign to the media. However, the problem cannot be addressed from that angle. The only role the media can have is the one that our democratic tradition has entrusted them with, which is to inform citizens in an independent, pluralistic and critical manner on European issues in the same way as domestic issues. The problem is how to create the conditions for this to happen, and this will be the theme of a stakeholders' conference that will take place in Helsinki in December, as a follow-up to the White Paper.
Another central theme of the White Paper is understanding public opinion. Our societies are experiencing unprecedented changes due to higher internal mobility, migration and globalisation. Public opinion has become more and more complex to define and comprehend. Over the last 30 years, the Eurobarometer has been a very useful tool for measuring public opinion, perceptions and orientations. However, we feel that much more can be done. I take note of your hesitations as regards our proposal for an observatory for European public opinion, but we can adopt a more pragmatic approach or step-by-step approach to this matter. For example, the idea of setting up networks of experts to exchange best practices and exploit synergies received considerable support during the public consultation.
I shall not touch upon the many other issues that you rightly address in your comprehensive report, such as the role of Member States, the importance of the regional and local level, the involvement of national parliaments or the responsibilities of political parties, which are all crucial, of course. We fundamentally agree on those issues, and I am very glad that the scope of my mandate allows me to work out concrete proposals to help realise these common aspirations.
Your report is a milestone in the process we have started with the White Paper. It contains strong encouragement to move forward on the basis of ever-closer cooperation between our two institutions. The Commission will issue its final report on the White Paper next spring. That report will set out a series of concrete proposals, to be followed up by operational plans of action. The way ahead is still long and far from easy, but I am confident that, with your support, we can make a real change in the way Europe communicates with its citizens by giving them a real say and by listening to them. An EU communication policy can be a tool to strengthen democracy and I look forward to the debate on it.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Mr President, I would like to congratulate the rapporteur, but in my one minute I want to focus directly on what we should be doing. We should be examining the way we communicate with our citizens, and that means we have to be absolutely clear about the language that we use. It must be plain, simple, clear and precise. It is no use talking about tools and barometers. People switch off. We need to be passionate about what we do and how we do it.
This is arguably the most successful European institution, and yet we are criticised and we very rarely defend ourselves. There are 25 Member States with different political persuasions and cultures, acting together for the common benefit of 450 million citizens - absolutely brilliant! But do we sell and promote what we do effectively? We do not. Do we ensure that national parliaments engage in their scrutiny role? No, we do not. We merely stand back and take the criticism.
Finally, let me grab four seconds. I urge the Commission to go forward with its proposal for the review of Regulation (EC) No 1049/2001. It is not in this report. It is accepted in the Commission work programme. We can only be held accountable and be effective if people understand what we do for them.
Mr President, the Committee on Constitutional Affairs has clearly signalled its consent to an EU communication policy and commends Commissioner Wallström's work. Indeed, it is high time we had such a policy, judging by the Eurobarometer findings which show the extent of the gap between our institutions and the expectations of our citizens. The Committee on Constitutional Affairs also welcomes the Commission's focus on two-way communication, which is very much a new departure, involving the institutions addressing the public and the public addressing the institutions.
The problem is that, after having proclaimed this excellent principle at the start of the White Paper, the Commission has tried rather desperately to identify practical ways in which the public can express themselves, and this, Commissioner, is perhaps the main shortcoming of your proposal. You might find it useful to borrow from parliamentary proposals, such as the one aimed at setting up an open citizens' forum, the consultation mechanism that will be piloted in 2007.
Our committee is not opposed in principle to a new interinstitutional instrument, but it does ask for careful study of the guarantees and obligations implicit in such an instrument. It stresses, moreover, that the Charter of Fundamental Rights already defines citizens' information rights and that our Parliament's prerogatives must be respected come what may, particularly its right to address itself freely to the people of Europe.
It is also essential to take account of the very specific rhythm of the European debate, which is entirely separate from the national agendas. In this respect, we wish to reiterate our desire to have an annual plenary debate on the subject here in Parliament. We are in favour of the use of new technologies, provided they do not create a digital divide between those who have access to modern technology and those who do not. We also believe there is a need for better stratification of partnerships between civil society, European political parties and journalists - without prejudice, of course, to the independence of the media. We will even go so far as to make the iconoclastic proposal that a local European administration network be established to bring Brussels closer to the people.
What my report leaves unsaid relates to the legal basis. The Committee on Constitutional Affairs did not wish to express its opinion on Article 308. By a very narrow margin, it voted against explicit reference to that article, but by another very slim margin - and our thanks are due here to Mr Duff - it decided against formally ruling out recourse to Article 308, if you still follow the reasoning. The debate on the legal basis therefore remains wide open, although from a personal and tactical point of view I unreservedly endorse the proposals made by your rapporteur, Mr Herrero-Tejedor, whose open-mindedness, conviviality and constructive approach I commend.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, I am actually glad that the debate on information policy follows immediately after that on the European Ombudsman, for the Ombudsman was, this morning, often referred to in terms of his relations with the public. I find it problematic - and we in the Committee have found this too - that the Commission, where its relations with the public are concerned, often lags behind what the Ombudsman actually wants to achieve.
The Commission's responses to the many requests made of it by members of the public or those running projects in the European Union are often unsympathetic or even brash, and that is quite simply not on. It is precisely those interested citizens who are responding to demands for the submission of proposals who are often on the receiving end of such unfriendly treatment that they lose interest in working any more on European projects.
What, then, is going to happen in the case of those members of the public who have other interests and are not committed in the first place? That is no way to get our message across to people, and I have to say that, if what we are trying to do is to get people more involved, then the Commission's new communications strategy is not going to achieve that. We need people where they are, and that is where we have to communicate with them; it cannot be done from Brussels. The Commissioner means well; she really does want to communicate, but the problem is that the public have no desire whatever for what the Commissioner is serving up to them, since they take the line that the Commission is going to be all in favour of it anyway and that they do not have any faith in it. What you need, then, is elected citizens on their home patch; you need the Members of this House, of the German Bundestag, and of the regional parliaments, with whom you can talk about matters of European interest. We have the great problem, though, that they do see themselves as responsible. We must try to communicate more on the public's own terms, reinforcing the infopoints in cities and establishing more of them, for it is these infopoints in town halls that get the message across to the citizens. We must, of course, make use of the programmes that the European Union already has in the educational field; educational programmes like Comenius, Erasmus, and Leonardo make for the best communications strategy, so let us use them, and then we will find the citizens that we need in order to continue the European project.
on behalf of the PSE Group. - (FR) Mr President, speaking on behalf of the Socialist Group in the European Parliament on the draft report concerning the White Paper on a European communication policy, I should like to say straight away, as Mr Onesta did before me, that I welcome the overdue recognition of communication as a two-way process between the institutions and the people, and no longer as a mere marketing operation. There is still, however, a long way to go to the establishment a European communication system in which European affairs are part and parcel of the public domain at the national level.
What I said in committee I shall repeat here: I regret that the White Paper continues to overrate new technology and to underrate national television services. We know, and Eurobarometer surveys confirm, that the mainstream national channels remain the favourite information source of the EU population. It seems to me that we must act accordingly.
Furthermore, the White Paper remains strangely silent on the subject of financial resources. As we all know, democracy, and hence communication, come at a price. As long as the Union's multiannual budget is lower than the budget of a European advertising agency, little effective progress can be made. I would like to congratulate the rapporteur, Mr Herrero, of course, and to say to him that the debate on Article 308 is not closed and that Mrs Prets will return to the problem shortly.
Commissioner, it is a sad fact that the Commission only ever talks about communication policy when Europe is in crisis. It is only when things are going badly that the Commission feels the need to communicate. The question that must be put to the Commission concerns the actual content of its communications. People see the Commission as an ultraliberal body with no interest in protecting European citizens from the storm winds of globalisation.
We owe it to our citizens, and to democracy, to provide a better explanation of what happens in Brussels. Most of Europe's citizens are unaware of the achievements that have been made possible by the policies and financial resources of the European Union. What is more, they are too often unaware that every decision in Brussels emanates from the will of the Member States. If electricity, gas, rail transport and now postal services have been liberalised, it is because the Member States wanted them to be liberalised. Without the will of the Member States, these things would not have been done.
In conclusion, I believe that what we need is not so much a code of conduct for the European institutions on communication with the public as a code of conduct for the Commission to ensure that it pursues policies that are more in tune with people's concerns. Lastly, we need a general code of conduct to apply to the Member States so that they assume their responsibilities and put a stop, once and for all, to the practice of ascribing European successes to national policies and national failures to the Community. That would raise Europe's stock.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, the communications White Paper, on which we are to vote today, is an example of how you can turn anything into a science and learn some thoroughly interesting things, but, if your house is on fire, what you really have to do if you do not want the place to burn down is - rather than philosophising about fire - to locate the source of the fire, cut it off, and grab a fire extinguisher.
The EU has a massive communications problem and a bad image. The worst thing that the public accuse us of is that we are over-bureaucratic, with laws that are too divorced from reality and that bring them no benefit. That is not, of course, true, but it is in that very area that we have to get the message across, and that we often fail to do.
The latest example of this was the EU's safety regulations relating to hand luggage on aircraft. Listen to members of the public talking about this at an airport, and you will get some idea of just how worked up they get about this, but they see the villain as being Brussels rather than Osama bin Laden or some other terrorist figure. It is we who are blamed for their no longer being able to take even a bottle of water on board with them, and we who are mocked when we insist on 100 ml containers, even though such containers are available nowhere in the EU's single market.
Now, since it was the Commission that drafted this secret legislation, I will ask them just what they did to improve the way in which this was communicated; did they distribute leaflets to every passenger, asking them for their forbearance? If they did, I heard nothing of it. Did they put all their trust in media reports? That is not enough; what you have to do is address the public directly, for you are interfering directly in their lives, and, since it is their freedoms that you are restricting by means of these security rules, you have to come up with some very good arguments in favour of them. That is what communication is about.
We have now spent two and a half years working at improving communications, but all that has emerged has been intellectual concepts - the very antithesis of efficient communication - so let us be more practical, more down-to-earth, and, instead of making communication into an abstract science, let us simply see it as what it is, namely a tool, rather like a fire extinguisher when something is burning.
Mr President, to date the information leaflets and electronic media of the European Union have formulated its anti-grassroots policies in the most attractive terms in that, even though they are for the benefit of capital, they present them as being for the benefit of the workers, thereby eliminating opinions to the contrary; nonetheless there have been no results.
The workers, judging on the basis of their life experience, are starting to question the vision of the European Union. This was expressed with the huge abstentions at the last European elections, with the referenda and 'no' votes on the European Constitution in France and Holland, with the reactions to the euro and inflation and with the huge movements against privatisation (in education, health and welfare) and employment relations (in insurance and other matters), facts which prove that the credibility of the European Union is on the wane in the eyes of the people. Thus, slowly but surely, a trend is emerging towards more and more acute social and political clashes.
It would appear that grassroots dissatisfaction is turning into a fight against this inhumane policy of poverty, injustice and war. Thus, the Commission, in its White Paper on a European communication policy, is enlisting all means, starting from its institutions, the Member States, the national parliaments, local authorities and the media and making use of education in new technologies and the Internet, to identify public opinion and grassroots concerns and dissatisfaction and is using the information to improve its propaganda.
Its objective, through and from the peoples' money, such as the PRINCE programme, through what are supposedly information actions, is to improve its propaganda and to lobby for the adoption of the European Constitution, which militarises Europe and condemns the people to fewer rights and constant austerity and for tolerance and acceptance of its policy overall.
It concentrates its efforts on controlling the channelling of information from state broadcasting stations, national and regional newspapers and private channels, the overwhelming majority of which are in the hands of capital, the Internet and so forth, so as to formulate the exact content which will put a gloss on its European imperialist policy, making it attractive and persuasive in the eyes of the peoples.
The White Paper basically develops a dynamic and active communication policy hypocritically on the pretext of freedom of expression and understanding of its policies which are applied. Thus it wants to conceal its unilateral political choices through reinforced social dialogue which will safeguard the necessary smooth operation of the European Union as a mechanism of capital and social consent to and/or complicity in its political choices.
on behalf of the UEN Group. - (PL) Mr President, we have good reason to be holding today's debate on European communication policy, as it is a non-existent policy. What we currently call communication is, in fact, nothing more than common propaganda. The words and arguments put forward have not and will not strike a chord with the people, because what the people want is dialogue and not one-sided propaganda. As long as pre-packaged dogmatic solutions are thrust upon them, people will not feel that they are participants in the discussion and will shut themselves away and become entrenched in their convictions. If we truly want modern communication or, even better, a social dialogue, then we must first answer the question of whether we are ready to speak with the people. If that is the case, then we should begin with a debate on what the European Union should be. Should it be a federal state or a Europe of countries and nations working in close cooperation? If we want a dialogue, then we have to acknowledge the results of the constitutional referenda in France and Holland and not stubbornly return to the draft Constitution, which is already dead.
Let us also stop arguing about whether it is Europe for the citizens or the citizens for Europe, and let us instead try to hold a great European debate on the direction in which we are heading. Let us also bring Europe closer to the citizens, not by means of propaganda, but through good solutions, clear legislation, simplified procedures, less red tape, citizen-friendly institutions and the opportunity of discussion between equal partners.
on behalf of the IND/DEM Group. - Mr President, the EU communication policy that this report evaluates was devised in an attempt to - and I quote - 'halt the rise of euroscepticism'. It is yet another reaction to the French and Dutch public rejecting unequivocally both the draft Constitutional Treaty and further integration.
Instead of accepting that 'no' means 'no', the political elite have deluded themselves that the French and Dutch people did not base their 'no' votes on sensible and educated grounds. Indeed, a Commission official is recently quoted as saying: 'given the recent experience in France and the Netherlands concerning referendums, we would not advise anyone to organise one'. So asking people what they want is a no-no.
May I offer you some advice? You are in a hole of your own making. I suggest you stop digging. You should throw away the spade. Why? Very simply, because you are missing the point. It does not matter how much style and gloss you put on a project, because if the substance is rotten then it will fail. For communication to be successful you have to listen. Simply shouting louder will not do!
The institutions are being disingenuous to the people they purport to represent. The French and Dutch have scuppered the project, yet you go on as if this never happened. Let me assure you that if and when the British people are afforded the same opportunity, the results will be even more conclusive, and that no communication policy will change the growing realisation that, right across the Member States, the EU project is an expensive failure.
(NL) Mr President, whilst the report is right in pointing out that citizens need to be listened to, it fails lamentably when it comes to coming up with any specific solutions. It is assumed, apparently, that better communication policy is only possible if there is more Europe, hence the plea for the European Constitution and for pan-European political parties. It appears that not much has been learnt from the referendums in France and the Netherlands.
I do admit that it is difficult to fill the public with enthusiasm by means of communications policy if the rest of policy is at odds with public opinion. I would refer, for example, to the policy on enlargement. Although the Commission and Council know only too well that the large majority of Europeans are opposed to the accession of a non-European country such as Turkey, they are not in the least concerned about that. We can communicate until we are blue in the face, but it will do nothing to change the yawning gulf between public opinion on the one hand and European institutions on the other.
The report suggests that the Commission's information bureaus cannot kindle public interest. This is putting it mildly. In Flanders, for example, the country's largest party, the Vlaams Belang, has not had one single invitation to the debates on European issues that have been organised in the provinces. These were debates among like-minded people, because the only party that is critical of the enlargement policy and the Constitution was not allowed to take part. What is more, Commissioner Wallström has openly admitted to the Belgian Federal Parliament that this discrimination goes on. Consequently, in my country, so-called European communication is nothing but propaganda - propaganda that nobody takes serious and that carries no credibility whatsoever. It is, in other words, a waste of money.
(PT) Mr President, Commissioner, the problem of communication between the Europe of the institutions and the Europe of the citizens has been ignored for too long.
Europe has not yet formed a political centre able to attract and mobilise its citizens and to win their support in these changing times. The reasons for this are plain: the lack of any adequate institutional reform, the prevalence of the power of indirect representation in the Council over that of direct representation in Parliament, and the prevalence of bureaucracy and work done behind closed doors over genuine efforts to publicise and inform.
As the Eurobarometer reminds us, people see Europe's institutions as a remote or even alien freedom. They have not even the vaguest idea about some of them. The street is a long way from the centres of power, and the political system does not respond to the social milieu. The truth is that European, transnational, cosmopolitan citizenship only exists when imposed for political reasons, precisely because it does not have the spontaneous vigour of our national citizenships. Therefore, we urgently need to grasp the strategic importance of the general mass media; we urgently need to include Europe as a subject on the curriculum in schools, universities and training centres; we urgently need to publicise our institutions in the media; we urgently need to take more seriously the work done by the Commission's and Parliament's information offices in the Member States; and it is essential not to shelve the constitutional project to recast Europe: without serious institutional reform and without an effective information policy, Europe will be a giant with leaden feet.
(DE) Mr President, Commissioner, we have just heard about the referendums on the draft European Constitution in the Netherlands and in France, but the reasons why people voted in this way also need to be set out, for it was not attributable to any failure on the part of the European Union, and most Europeans have already voted in favour of the Constitution.
Nevertheless, thought does have to be given to how to communicate this, and a number of practical proposals have been put on the table in the form of the White Paper, but, if the knowledge deficit is to be reduced, it will be necessary to develop and push forward high-quality public relations work at every level. Among other things, that will mean more infopoints, which will be able to give useful answers to members of the public wandering haphazardly through cities in search of some way of making contact. We need more media at the local, regional and national level, for it is often the case that reports in most of the media take a negative line.
The Council, too, whether in Brussels or Strasbourg, speaks a different language to what the people are used to at home. It is the EU's fault that this or that decision went the wrong way; there, too, there is a need for action, and that is why - just as the report demands - it is important that dialogue among the Council, the Commission, Parliament, and the public, be encouraged, for with it, perhaps, we might stand a chance.
I am in favour of the significance of the programmes being underlined. Programmes such as Leonardo and Erasmus, for example, do much to promote communication, but we are reducing their funding rather than topping it up. Such things as active citizenship and town partnerships are important, and we need them; they are preferable to innumerable brochures, and yet it is here - in quite the wrong place - that cuts are being made.
Article 308 would weaken this House, for it makes no reference whatever to Parliament. It would put us out in the cold, and that is something we have to defend ourselves against.
(FR) Mr President, a White Paper on a European communication policy - what a good idea! What an idea, for that matter, to have been so long in coming! As has already been said, this was surely the only good thing to have come out of the rejection of the Constitution in France and the Netherlands. It will have confronted European leaders with their huge responsibilities in terms of communication. Europe is not suffering from a democratic deficit - the charge is unfair - but from a lack of information, explanation and appropriate, interactive and comprehensible communication.
While I welcome this White Paper, I regret that it confines itself to a catalogue of questions and principles. The time to speak about forums, consultations, surveys and networks and to reflect on possible measures has passed - it is now time to act.
The three key points in this document, in my view, are points 23, 24 and 32. It is in the education system that the battle for European citizenship can be won. We experience this daily in our encounters with students. It is in higher education that real citizens of Europe are nurtured, thanks to Erasmus, through direct contact with our cultures and our differences, and it is with the traditional media, for I have no faith in the alternative media, that we must work to highlight the value of our everyday activities and reveal the benefits of our legislation.
Let me say in conclusion, Mr President, that this is a huge challenge and that this debate is essential, because the real threat in Europe today is not scepticism but indifference, which we must combat, and our weapon is communication.
(IT) Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. I agree with the Commission in upholding the importance of bringing the institutions closer to citizens, not least by means of an efficient communication policy.
However, I share the rapporteur's view that defining a common line for all the institutions would reduce the scope for freedom of expression and also for adapting communications, as is necessary, to the various spheres of action and to future social and technological realities. In fact, a legal framework in this area would serve only to burden pointlessly a sector that thrives on creativity and spontaneity. Let us not forget that communication is a tool and not an end in itself: if we want to reconnect citizens with the institutions, we need to do everything in our power to draw close to them and to listen to the requests coming from the ground.
We therefore need to avoid pointless legislation; deal with policies and actions that have a positive practical impact on growth and development, revive the draft Constitution, increase efficiency, and, most of all, do away with this ridiculous and extremely expensive monthly commute. If we can do all this and are then able to communicate it, we will be closer to citizens.
(HU) Mr President, according to a popular theory, it was the capacity for speech, that is, for communication, which raised human beings above their environment. Since I am not an ethologist, I do not know whether this is really what happened, or whether other factors also came into play. It is an unquestionable fact, however, that the human being is the most communicative being on earth. In other words, advanced communication is a distinctive natural characteristic of humanity.
The problem is that not only we humans, but the institutions, organisations and groups we create also wish to communicate, something that does not pertain to the essence or nature of these institutions. A study of history leads us to conclude that in the past, the institutions responsible for organising and directing our lives did not always strive for high quality communication, but in fact often explicitly closed themselves off from it. The effort to achieve ever more perfect communication with society is a distinctive feature of democracy, and has been made possible by the 20th century revolution in telecommunications. Without radio, television and the Internet we would not even be able to talk about this question today.
In light of the above, I affirm that the European Union is one of the most open and communicative organisations that we have ever experienced in Europe. Naturally, it is not perfect, far from it, but until now, it is the best. It could use fewer technical terms or abbreviations, its concepts could be clearer and more comprehensible, and so on.
But all this would be worthless if the EU, as a communicator, lacked credibility. Without credibility, even a comprehensible message does not come across. And in this regard something else must be said: the greatest destroyers of the Union's credibility are none other than the politicians and governments of its Member States. They are the ones in whose statements the EU is presented solely as the cause of difficulties, whereas the positive achievements of the EU are always mentioned as the attainments of the government in question. This White Paper, too, will be successful only if the Member States commit themselves to developing and supporting a new, common European communication policy.
(ES) Mr President, Commissioner, ladies and gentlemen, in the debate on this report we will once again consider the gap separating the Community's institutions from the citizens and how to reduce it.
Though I acknowledge the great efforts made by the Commission and this Parliament to close this gap, it is absolutely essential that the media be involved, as well as national parliaments.
The general view is that the media in the Member States believe that what happens here is not newsworthy or is not generally of interest to the citizens. We should firstly therefore involve the media more directly, so that they can help us to communicate and bring the Community dimension closer to the citizens, without using any technical jargon. With that kind of cooperation, we would probably also be able to communicate the European Union's current news at times of day when media audiences are largest.
For our part, we must facilitate the work of these professionals, and it is essential that we simplify the procedures and make them more transparent. There must be cooperation and joint work with the national parliaments, so that they can communicate issues of concern at national, regional and local level and thereby, in the normal course of things, generate feedback on issues including those relating to European policy.
Furthermore, I believe that we should continue to look to the Internet as one of the main providers of Community information. Nevertheless, the Internet only reaches a section of the public that already has an interest. We have another public, which only uses traditional media - television and radio - via their respective national, regional or local channels and stations.
The new technologies can open up a new horizon in this field, incorporating different services and products that can facilitate the multimodal transmission of information, thereby increasing the number of people receiving it.
Mr President, I congratulate the rapporteur.
In the short time available to me, I should like to mention the strategy used by a former President of this Parliament, Pat Cox, to communicate Europe. In a famous speech, he started by talking about the local impact on a small community in the south of Ireland that used European legislation to maintain its telephone service. Then he moved on to the global - or European - level, speaking about European values and issues such as Blue Flag beaches, the European health card and other benefits that accrue to European citizens. That is a good strategy - communicating the added value of Europe at the local, regional, European and global levels.
Look at this week and take two pieces of legislation we have passed. We passed an amendment to Aarhus, which already guarantees public participation in decision-making and access to justice in environmental matters. We have added GMOs to that. That will make a difference at individual local level, where citizens can influence outcomes. We also passed the Services Directive. That too will have a positive impact on our citizens.
(IT) Mr President, ladies and gentlemen, the White Paper on a European communication policy aimed to halt the rise of Euro-scepticism, given the results of the referendums in France and the Netherlands. This is the cunning ploy to try to bridge the gap between the Union and its citizens, instead of ceasing to impose abstract ideas and harassment through regulations and directives.
I agree entirely with the rapporteur: drawing up codes of conduct to be observed by all the European Institutions reduces the scope for independent opinions even further. This is even more true for Parliament, where the already extremely restricted scope for freedom - simply look, for example, at the way in which the President is elected, or the way in which speaking time is reduced for non-attached Members and their right to influence the legislative process is violated - would be further reduced by a code defining communication procedures. It is time to stop wasting money on ridiculous propaganda.
(DE) Mr President, to say that selling the European Union is difficult is less a statement about its potential usefulness than a factual one about how to inform people about it. The things with which Europe has to concern itself are highly complex; our procedures are longwinded and laborious, and that makes it difficult to get its citizens to comprehend just what they get out of it.
In part, though, we also have ourselves to blame for this sorry situation, with the Commission so desperate in its pursuit of objectivity that it finds it impossible to say a clear and firm 'yes' to the European Constitution, and the authorities of this Parliament of ours doing everything they can to shut visitors to Brussels and Strasbourg away in back rooms and basements.
That is why what we need is new and better information without arguing about the legal basis. What we need is well-made and properly edited television reports on the work Europe does that is actually of benefit to people. What we do not need is glossy brochures that nobody reads and that everybody throws away.
Mr President, for us to plunge into legislation in this sensitive field would be a great mistake. It is clear that an EU media law would be complex, controversial and unpopular. My group therefore strongly opposes the deployment of Article 308, which is neither necessary nor suitable. We greatly prefer the Commission's original and pragmatic proposal for a code of conduct.
(ES) Mr President, on 1 February 2006, the Commission presented the White Paper on a European communication policy, and the report by Mr Herrero, approved by a large majority in the Committee on Culture and Education, takes up the key elements proposed by the Commission, but also introduces an essential new element, which has led to a serious and in-depth debate, both in this Parliament and at interinstitutional level.
Paragraph 10 of Mr Herrero's report urges the Commission to examine the possibility of launching a European information and communication programme, in accordance with Article 308 of the Treaty.
In my capacity as Vice-President responsible for information and communication in this Parliament, I have followed this debate very closely and I must point out that the interinstitutional group has expressed its support for the creation of a legal basis and that all of the institutions have also done so, as Mr Herrero has said. My conclusion is that it is worth trying.
I am aware of the reservations that this proposal has generated, all concerning a loss of control by this Parliament, which is strange, ladies and gentlemen, since it is difficult to lose something that you do not have.
There are three things that we must bear in mind, though. Firstly, the report makes it clear that, if the Commission presents a proposal, Parliament must participate fully in the drawing up of its content; secondly, Parliament has the powerful tool of budgetary control; and, thirdly, there is the interinstitutional group on communication, the mandate of which is to establish the basic guidelines for the communication policy.
We must have courage and create a communication strategy that is capable of presenting, explaining and defending Europe through reason, but also with enthusiasm, passion and emotion.
I would therefore like to express my full support for the report by Mr Herrero and his proposal to create a programme on the basis of Article 308 of the Treaty.
Vice-President of the Commission. Mr President, I have to admit that this discussion has left me a bit puzzled. In the White Paper on a new communication policy, we have tried, first of all, to analyse the problem with previous communication policies and see exactly what we have to do to ensure that we democratically safeguard citizens' rights to information and ensure they have a say in decision-making in Europe.
We established five areas of action. We need to define common principles, such as freedom of expression, diversity, inclusion, participation. We need to empower citizens. We need to involve them in different ways, from civic education, giving them a basic knowledge of what goes on, to engaging with civil society. We cannot ignore the new media and new technologies. If we think that it is enough to publish an article in The Financial Times to communicate with citizens, I am sorry, this is 2006. The debate is also shaped elsewhere.
The real divide, as someone said at one of our stakeholder conferences, is between the decision-makers and those who use the internet.
If you look at the campaign in France, most of the websites on the Constitution were 'no' websites. Where were those who wanted to argue for a 'yes' vote? They did not use the internet enough. We have to understand and embrace what is going on in the new technologies.
The fourth chapter is understanding public opinion. We have to be more professional in monitoring and linking up to public opinion. As many of you have said, we have to do the job together. All the institutions have to take responsibility.
In this debate, some have accused us of issuing propaganda as soon as we do anything and others seem to think that it is enough to increase the number of Europe Direct information points in Europe. That will not do. We have to have a serious communication policy as a tool for democracy, a tool for citizens. They have a right to better understanding. They have a right to participate in a public sphere where we have a truly European political culture and truly pan-European media, reflecting the debate that is going on and helping us to understand and follow it. We also need to establish meeting places for citizens where they can participate.
You say we already have democracy in Europe. Well, we have a participatory deficit. The majority of citizens still say they know very little or do not know enough about the European Union and its institutions, they are not able to follow what is being done in the European Parliament or the Commission. Can we simply say that we do not care and continue with business as usual? We have to change the way we communicate with citizens and it is their right to engage with us.
We will continue to work on all the things that you have mentioned. We have steadily increased the Europe Direct centres. We now have 400 and for the first time we have established them in the UK as well. We will increase this number next year, with 30 new centres, and we will continue our obligation to inform citizens, but that is still not enough. This is not just about information, it is about communication. We have to make it a two-way process.
Most of our citizens get most of their information from radio and television, so we have to make sure that we help radio and television at all levels to report to citizens on what goes on. That is also part of our policy.
We will review Regulation (EC) No 1049/2001, because access to information is absolutely crucial. Transparency, openness and access to information are central to a new communication policy.
Of course we discuss the content of policies: that is at the core of everything we do. A communication policy cannot replace good content or good policymaking. That is why we engage in Plan D activities, where we invite citizens to participate in the political debate about the future of Europe.
We take seriously the proposals for practical measures such as Agora, which are extremely important.
We have analysed the problems with the lack of a real communication policy. We have identified the five areas of action. We want a serious reaction from the European Parliament. Are these the right areas? If you have other proposals, we would be more than happy to work out very practical ideas, so that we can come back to ask for the necessary budgetary resources. We will combine that with reforming the way we work internally, in order to become more professional, more open, more transparent and more democratic.
I thank you for this debate and I hope that we shall continue to discuss these very important principles in trying to establish a communication policy that is right for the European Union and all its institutions.
(Applause)
Thank you, Commissioner.
I was itching to intervene in this debate. The Commissioner explained matters extremely fairly, and I thank her for expressing herself so forcefully, but I should be overstepping my role if I were to say any more.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
The Communication is pragmatic if it is must be based on regular dialogue with European citizen, discussion and clarification of EU's goals and strategies, aiming at the development of the successful European Project. Part of the responsibility lies on the EU, but the other part on Member States. Efficiency is the main target. Therefore the communication must be target-oriented and should have a legal base.
It is a must that the dynamic European society itself play a decisive role. The communication should reach out to all members of the society through a variety of tools, including traditional methods and new communication technology. Communicating through clearly defined messages, clear visions on Europe and European policies on the citizens' own languages.
European citizens would like to see Europe as a model of growing economy, competitiveness social cohesion and solidarity and would like to feel that they are part of the decision-making processes. However, correct communication must be made up not only introducing success stories, best practices, added values but challenges, problems that our societies must prepare for and find solution to them together. This is what we should work for.
(HU) Scepticism, a failed constitution and growing uncertainty regarding the enlargement process, the new Member States and even the Union itself - these are the consequences of an inadequate European communication policy. In light of this, we should welcome the Commission's White Paper and its intention to improve communication between the Union and its citizens. The creation of a European public sphere composed of citizens who are well informed beyond their own national borders must undoubtedly be the objective of an effective European communications policy.
On the one hand, we must make significant improvements in the information we provide about the functioning and objectives of the European institutions, and on the other hand, we must be capable of listening to the citizens of the Member States and of making them active participants in shaping European policy. It is at the local, regional and national levels that we most effectively reach those citizens, and therefore we can make our provision of information more effective only by strengthening the communication and making the flow of information more effective between these levels and the EU institutions.
It is not enough merely to create adequate, two-way channels of communication, but the message itself must be made clearer and more understandable. Therefore, we must stop using a technical EU jargon that is often difficult even for an expert audience to understand. The European project and its success depend, among other things, on the people who are its subjects and purpose - the citizens of the Union - making it their own.